

116 HR 135 RS: Federal Employee Antidiscrimination Act of 2019
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 330116th CONGRESS1st SessionH. R. 135[Report No. 116–176]IN THE SENATE OF THE UNITED STATESJanuary 16, 2019 Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsDecember 16, 2019Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTTo amend the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 to
			 strengthen Federal antidiscrimination laws enforced by the Equal
			 Employment Opportunity Commission and expand accountability within the
			 Federal Government, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Employee Antidiscrimination Act of 2019. 2.Sense of CongressSection 102 of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended—
 (1)in paragraph (4), to read as follows:  (4)accountability in the enforcement of Federal employee rights is furthered when Federal agencies take appropriate disciplinary action against Federal employees who have been found to have committed discriminatory or retaliatory acts;; and 
 (2)in paragraph (5)(A)— (A)by striking nor is accountability and inserting but accountability is not; and
 (B)by inserting for what by law the agency is responsible after under this Act. 3.Notification of ViolationSection 202 of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended by adding at the end the following:
			
				(d)Notification of final agency action
 (1)Not later than 30 days after a Federal agency takes final action or the Equal Employment Opportunity Commission issues an appellate decision involving a finding of discrimination or retaliation prohibited by a provision of law covered by paragraph (1) or (2) of section 201(a), as applicable, the head of the agency subject to the finding shall provide notice for at least 1 year on the agency’s internet website in a clear and prominent location linked directly from the agency’s internet home page stating that a finding of discrimination or retaliation has been made.
 (2)The notification shall identify the date the finding was made, the date or dates on which the discriminatory or retaliatory act or acts occurred, and the law or laws violated by the discriminatory or retaliatory act or acts. The notification shall also advise Federal employees of the rights and protections available under the respective provisions of law covered by paragraph (1) or (2) of section 201(a).. 
		4.Reporting requirements
			(a)Electronic format requirement
 (1)In generalSection 203(a) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended—
 (A)by inserting Homeland Security and before Governmental Affairs; (B)by inserting Oversight and before Government Reform; and
 (C)by inserting (in an electronic format prescribed by the Office of Personnel Management) after an annual report. (2)Effective dateThe amendment made by paragraph (1)(C) shall take effect on the date that is 1 year after the date of enactment of this Act.
 (3)Transition periodNotwithstanding the requirements of section 203(a) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note), the report required under such section may be submitted in an electronic format, as prescribed by the Office of Personnel Management, during the period beginning on the date of enactment of this Act and ending on the effective date in paragraph (2).
 (b)Reporting requirement for disciplinary actionSection 203 of such Act is amended by adding at the end the following:  (c)Disciplinary action reportNot later than 60 days after the date on which a Federal agency takes final action or a Federal agency receives an appellate decision issued by the Equal Employment Opportunity Commission involving a finding of discrimination or retaliation in violation of a provision of law covered by paragraph (1) or (2) of section 201(a), as applicable, the employing Federal agency shall submit to the Commission a report stating whether disciplinary action has been initiated against a Federal employee as a result of the violation..
 5.Data to be posted by employing Federal agenciesSection 301(b) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended—
 (1)in paragraph (9)— (A)in subparagraph (A), by striking and at the end;
 (B)in subparagraph (B)(ii), by striking the period at the end and inserting , and; and (C)by adding at the end the following:
					
 (C)for each such finding counted under subparagraph (A), the agency shall specify— (i)the date of the finding;
 (ii)the affected agency; (iii)the law violated; and
 (iv)whether a decision has been made regarding necessary disciplinary action as a result of the finding.; and 
 (2)by adding at the end the following:  (11)Data regarding each class action complaint filed against the agency alleging discrimination or retaliation, including—
 (A)information regarding the date on which each complaint was filed; (B)a general summary of the allegations alleged in the complaint;
 (C)an estimate of the total number of plaintiffs joined in the complaint if known; (D)the current status of the complaint, including whether the class has been certified; and
 (E)the case numbers for the civil actions in which discrimination or retaliation has been found.. 6.Data to be posted by the equal employment opportunity commissionSection 302(b) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended by striking (10) and inserting (11).
		7.Notification and Federal Employee Antidiscrimination and Retaliation Act amendments
 (a)Notification requirementsThe Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended by adding after section 206 the following:
				
 207.Complaint trackingNot later than 1 year after the date of enactment of the Federal Employee Antidiscrimination Act of 2019, each Federal agency shall establish a system to track each complaint of discrimination arising under section 2302(b)(1) of title 5, United States Code, and adjudicated through the Equal Employment Opportunity process from inception to resolution of the complaint, including whether a decision has been made regarding necessary disciplinary action as the result of a finding of discrimination.
 208.Notation in personnel recordIf a Federal agency takes an adverse action covered under section 7512 of title 5, United States Code, against a Federal employee for an act of discrimination or retaliation prohibited by a provision of law covered by paragraph (1) or (2) of section 201(a), the agency shall, after all appeals relating to such action have been exhausted, include a notation of the adverse action and the reason for the action in the employee’s personnel record..
 (b)Processing and ReferralThe Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended by adding at the end the following:
				
					IVProcessing and referral
 401.Processing and resolution of complaintsEach Federal agency is responsible for the fair, impartial processing and resolution of complaints of employment discrimination and retaliation arising in the Federal administrative process and shall establish a model Equal Employment Opportunity Program that—
 (1)is not under the control, either structurally or practically, of a Human Capital or General Counsel office;
 (2)is devoid of internal conflicts of interest and ensures fairness and inclusiveness within the organization; and
 (3)ensures the efficient and fair resolution of complaints alleging discrimination or retaliation. 402.No limitation on Human Capital or General Counsel adviceNothing in this title shall prevent a Federal agency’s Human Capital or General Counsel office from providing advice or counsel to Federal agency personnel on the processing and resolution of a complaint, including providing legal representation to a Federal agency in any proceeding.
 403.Head of Program reports to head of agencyThe head of each Federal agency’s Equal Employment Opportunity Program shall report directly to the head of the agency.
						404.Referrals of findings of discrimination
 (a)EEOC findings of discriminationNot later than 30 days after the Equal Employment Opportunity Commission issues an appellate decision involving a finding of discrimination or retaliation within a Federal agency, the Commission shall refer the matter to the Office of Special Counsel.
 (b)Referrals to special counselThe Office of Special Counsel shall accept and review a referral from the Commission under subsection (a) for purposes of seeking disciplinary action under its authority against a Federal employee who commits an act of discrimination or retaliation.
 (c)NotificationThe Office of Special Counsel shall notify the Commission in a case in which the Office of Special Counsel initiates disciplinary action.
 (d)Special counsel approvalA Federal agency may not take disciplinary action against a Federal employee for an alleged act of discrimination or retaliation referred by the Commission under this section except in accordance with the requirements of section 1214(f) of title 5, United States Code..
 (c)Conforming amendmentsThe table of contents in section 1(b) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended—
 (1)by inserting after the item relating to section 206 the following: Sec. 207. Complaint tracking.Sec. 208. Notation in personnel record.; and(2)by adding at the end the following:
					Title IV—Processing and referralSec. 401. Processing and resolution of complaints.Sec. 402. No limitation on Human Capital or General Counsel advice.Sec. 403. Head of Program reports to head of agency.Sec. 404. Referrals of findings of discrimination..
 8.Nondisclosure agreement limitationSection 2302(b) of title 5, United States Code, is amended— (1)in paragraph (13)—
 (A)by inserting or the Office of Special Counsel after Inspector General; (B)by striking implement and inserting (A) implement; and
 (C)by striking the period that follows the quoted material and inserting ; or; and (2)by adding after subparagraph (A), as added by paragraph (1)(B), and preceding the flush left matter that follows paragraph (13), the following:
				
 (B)implement or enforce any nondisclosure policy, form, or agreement, if such policy, form, or agreement prohibits or restricts an employee from disclosing to Congress, the Office of Special Counsel, or an Office of the Inspector General any information that relates to any violation of any law, rule, or regulation, or mismanagement, a gross waste of funds, an abuse of authority, or a substantial, and specific danger to public health or safety, or any other whistleblower protection..
	
 1.Short titleThis Act may be cited as the Elijah E. Cummings Federal Employee Antidiscrimination Act of 2019. 2.Sense of CongressSection 102 of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended—
 (1)by striking paragraph (4) and inserting the following:  (4)accountability in the enforcement of the rights of Federal employees is furthered when Federal agencies agree to take appropriate disciplinary action against Federal employees who are found to have intentionally committed discriminatory (including retaliatory) acts;; and 
 (2)in paragraph (5)(A)— (A)by striking nor is accountability and inserting accountability is not; and
 (B)by inserting for what, by law, the agency is responsible after under this Act. 3.Notification of violationSection 202 of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended by adding at the end the following:
			
				(d)Notification of final agency action
 (1)In generalNot later than 90 days after the date on which an event described in paragraph (2) occurs with respect to a finding of discrimination (including retaliation), the head of the Federal agency subject to the finding shall provide notice—
 (A)on the public internet website of the agency, in a clear and prominent location linked directly from the home page of that website;
 (B)stating that a finding of discrimination (including retaliation) has been made; and (C)which shall remain posted for not less than 1 year.
 (2)Events describedAn event described in this paragraph is any of the following: (A)All appeals of a final action by a Federal agency involving a finding of discrimination (including retaliation) prohibited by a provision of law covered by paragraph (1) or (2) of section 201(a) have been exhausted.
 (B)All appeals of a final decision by the Equal Employment Opportunity Commission involving a finding of discrimination (including if the finding included a finding of retaliation) prohibited by a provision of law covered by paragraph (1) or (2) of section 201(a) have been exhausted.
 (C)A court of jurisdiction issues a final judgment involving a finding of discrimination (including retaliation) prohibited by a provision of law covered by paragraph (1) or (2) of section 201(a).
 (3)ContentsA notification provided under paragraph (1) with respect to a finding of discrimination (including retaliation) shall—
 (A)identify the date on which the finding was made, the date on which each discriminatory act occurred, and the law violated by each such discriminatory act; and
 (B)advise Federal employees of the rights and protections available under the provisions of law covered by paragraphs (1) and (2) of section 201(a)..
		4.Reporting requirements
			(a)Electronic format requirement
 (1)In generalSection 203(a) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended, in the matter preceding paragraph (1)—
 (A)by inserting Homeland Security and before Governmental Affairs; (B)by striking on Government Reform and inserting on Oversight and Reform; and
 (C)by inserting (in an electronic format prescribed by the Director of the Office of Personnel Management), after an annual report. (2)Effective dateThe amendment made by paragraph (1)(C) shall take effect on the date that is 1 year after the date of enactment of this Act.
 (3)Transition periodNotwithstanding the requirements of section 203(a) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note), the report required under such section 203(a) may be submitted in an electronic format, as prescribed by the Director of the Office of Personnel Management, during the period beginning on the date of enactment of this Act and ending on the effective date in paragraph (2).
 (b)Reporting requirement for disciplinary actionSection 203 of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended by adding at the end the following:
				
 (c)Disciplinary action reportNot later than 120 days after the date on which a Federal agency takes final action, or a Federal agency receives a final decision issued by the Equal Employment Opportunity Commission, involving a finding of discrimination (including retaliation) in violation of a provision of law covered by paragraph (1) or (2) of section 201(a), as applicable, the applicable Federal agency shall submit to the Commission a report stating—
 (1)whether disciplinary action has been proposed against a Federal employee as a result of the violation; and
 (2)the reasons for any disciplinary action proposed under paragraph (1).. 5.Data to be posted by employing Federal agenciesSection 301(b) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended—
 (1)in paragraph (9)— (A)in subparagraph (A), by striking and at the end;
 (B)in subparagraph (B)(ii), by striking the period at the end and inserting , and; and (C)by adding at the end the following:
					
 (C)with respect to each finding described in subparagraph (A)— (i)the date of the finding,
 (ii)the affected Federal agency, (iii)the law violated, and
 (iv)whether a decision has been made regarding disciplinary action as a result of the finding.; and 
 (2)by adding at the end the following:  (11)Data regarding each class action complaint filed against the agency alleging discrimination (including retaliation), including—
 (A)information regarding the date on which each complaint was filed, (B)a general summary of the allegations alleged in the complaint,
 (C)an estimate of the total number of plaintiffs joined in the complaint, if known, (D)the current status of the complaint, including whether the class has been certified, and
 (E)the case numbers for the civil actions in which discrimination (including retaliation) has been found..
 6.Data to be posted by the equal employment opportunity commissionSection 302(b) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended by striking (10) and inserting (11).
		7.Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 amendments
 (a)Notification requirementsTitle II of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended by adding at the end the following:
				
 207.Complaint trackingNot later than 1 year after the date of enactment of the Elijah E. Cummings Federal Employee Antidiscrimination Act of 2019, each Federal agency shall establish a system to track each complaint of discrimination arising under section 2302(b)(1) of title 5, United States Code, and adjudicated through the Equal Employment Opportunity process from the filing of a complaint with the Federal agency to resolution of the complaint, including whether a decision has been made regarding disciplinary action as the result of a finding of discrimination.
 208.Notation in personnel recordIf a Federal agency takes an adverse action covered under section 7512 of title 5, United States Code, against a Federal employee for an act of discrimination (including retaliation) prohibited by a provision of law covered by paragraph (1) or (2) of section 201(a), the agency shall, after all appeals relating to that action have been exhausted, include a notation of the adverse action and the reason for the action in the personnel record of the employee..
 (b)Processing and ReferralThe Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended by adding at the end the following:
				
					IVProcessing and referral
 401.Processing and resolution of complaintsEach Federal agency shall— (1)be responsible for the fair and impartial processing and resolution of complaints of employment discrimination (including retaliation) prohibited by a provision of law covered by paragraph (1) or (2) of section 201(a); and
 (2)establish a model Equal Employment Opportunity Program that—
 (A)is not under the control, either structurally or practically, of the agency’s Office of Human Capital or Office of the General Counsel (or the equivalent);
 (B)is devoid of internal conflicts of interest and ensures fairness and inclusiveness within the agency; and
 (C)ensures the efficient and fair resolution of complaints alleging discrimination (including retaliation).
 402.No limitation on advice or counselNothing in this title shall prevent a Federal agency or a subcomponent of a Federal agency, or the Department of Justice, from providing advice or counsel to employees of that agency (or subcomponent, as applicable) in the resolution of a complaint.
 403.Head of Program supervised by head of agencyThe head of each Federal agency’s Equal Employment Opportunity Program shall report directly to the head of the agency.
						404.Referrals of findings of discrimination
							(a)EEOC findings of discrimination
 (1)In generalNot later than 30 days after the date on which the Equal Employment Opportunity Commission (referred to in this section as the Commission) receives, or should have received, a Federal agency report required under section 203(c), the Commission may refer the matter to which the report relates to the Office of Special Counsel if the Commission determines that the Federal agency did not take appropriate action with respect to the finding that is the subject of the report.
 (2)NotificationsThe Commission shall— (A)notify the applicable Federal agency if the Commission refers a matter to the Office of Special Counsel under paragraph (1); and
 (B)with respect to a fiscal year, include in the Annual Report of the Federal Workforce of the Commission covering that fiscal year—
 (i)the number of referrals made under paragraph (1) during that fiscal year; and (ii)a brief summary of each referral described in clause (i).
 (b)Referrals to special counselThe Office of Special Counsel shall accept and review a referral from the Commission under subsection (a)(1) for purposes of pursuing disciplinary action under the authority of the Office against a Federal employee who commits an act of discrimination (including retaliation).
 (c)NotificationThe Office of Special Counsel shall notify the Commission and the applicable Federal agency in a case in which—
 (1)the Office of Special Counsel pursues disciplinary action under subsection (b); and
 (2)the Federal agency imposes some form of disciplinary action against a Federal employee who commits an act of discrimination (including retaliation).
 (d)Special counsel approvalA Federal agency may not take disciplinary action against a Federal employee for an alleged act of discrimination (including retaliation) referred by the Commission under this section, except in accordance with the requirements of section 1214(f) of title 5, United States Code..
 (c)Conforming amendmentsThe table of contents in section 1(b) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended—
 (1)by inserting after the item relating to section 206 the following: Sec. 207. Complaint tracking.Sec. 208. Notation in personnel record.; and (2)by adding at the end the following:
					Title IV—Processing and referralSec. 401. Processing and resolution of complaints.Sec. 402. No limitation on advice or counsel.Sec. 403. Head of Program supervised by head of agency.Sec. 404. Referrals of findings of discrimination..
 8.Nondisclosure agreement limitationSection 2302(b)(13) of title 5, United States Code, is amended— (1)by striking agreement does not and inserting the following: “agreement—
				
 (A)does not;  (2)in subparagraph (A), as so designated, by inserting or the Office of Special Counsel after Inspector General; and
 (3)by adding at the end the following:  (B)prohibits or restricts an employee or applicant for employment from disclosing to Congress, the Special Counsel, the Inspector General of an agency, or any other agency component responsible for internal investigation or review any information that relates to any violation of any law, rule, or regulation, or mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety, or any other whistleblower protection; or.December 16, 2019Reported with an amendment